DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 January 2020, 25 May 2020, and 08 December 2020 have been considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  in lines 1-4, “the outer surface of the drive roller” and “the outer surface of the assist roller” should be replaced by -- an outer surface of the drive roller -- and -- an outer surface of the assist roller --, respectively, to avoid lack of antecedent basis issues.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: in lines 3-6, “the conveyance mechanism according to claim 8 configured to unwind the linerless label from the loading unit, a print unit configured to perform printing on the linerless label fed from the conveyance mechanism; and” should be replaced by 
-- the conveyance mechanism according to claim 8 configured to unwind the linerless label from the loading unit; 
a print unit configured to perform printing on the linerless label fed from the conveyance mechanism; and -- 
[since they’re two different components/limitations.] Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a contact portion that defined by its function instead of its structure, making the claim indefinite since the claim language fails to set forth well-defined boundaries of the invention.  In lines 8-10, the claim recites the contact portion being “provided so as to avoid coming into contact with an adhesive oozing from at least one of edges of the label along a conveyance direction of the label”, not making clear what structural relationship achieves the desired function and being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Also note that it is unclear what component or structure causes an adhesive to ooze from the edges of the label or if the claimed oozing adhesive is an essential part of the invention.  Claims 2-11 are rejected the same way since they depend, directly or indirectly, on claim 1 and therefore contain all of its limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yamasita et al. (US 2012/0193022 – hereinafter Yamasita.)
Regarding claim 1, 
	Yamasita discloses a conveyance mechanism configured to sandwich a label [L/L’ in figs. 15-16] including an adhesive side, on which an adhesive has been provided, between a drive roller [72a in figs. 15-16] and a rotatably provided assist roller [72b in figs. 15-16 and 17B] and to drive the drive roller in order to unwind the label from a label roll on which the label is wound [paragraphs 0197-0199; please note that fig. 16 shows that the length of the label L is longer than the distance between rollers 72a and 72b, meaning that it will be sandwiched between the two while it’s being conveyed], wherein 

the contact portion is provided so as to avoid coming into contact with an adhesive oozing from at least one of edges of the label along a conveyance direction of the label [since one of the rollers 72b will contact the top (i.e. printed) surface of the label; please note that apparatus claims must be distinguished in terms of structure rather than function. It should be emphasized that, in accordance with MPEP 2114, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus claims must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Apparatus claims must be structurally distinguishable from the prior art. In Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), the court held that: "Apparatus claims cover what a device is, not what it does". To emphasize the point further, the court added: "An invention need not operate differently than the prior art to be patentable, but need only be different".]

Regarding claim 2, 
	Yamasita further discloses wherein the outer surface of the drive roller has release characteristics with respect to the label that are superior to release characteristics of the outer surface of the assist roller with respect to the label [since the drive roller 72a is a single roller and the assist roller 72b is composed of two.]

Regarding claim 3, 
	Yamasita further discloses wherein the drive roller comes into contact with the label across a full width in a direction orthogonal to the conveyance direction of the label [as seen in the figures; please note that the ‘full width’ referring to the full width of the label or the full width of the roller is not specified.]

Regarding claim 4, 
	Yamasita further discloses wherein 
the assist roller includes the contact portion and a small diameter portion [the axis of the roller where it’s driven] with an outer diameter smaller than an outer diameter of the contact portion [as seen in fig. 17B], and 
the small diameter portion is provided in a lengthwise direction of a rotation shaft of the assist roller in a region into which an adhesive oozes from at least one of the edges of the label [see 112 Rejection above; it is unclear what component or structure causes an adhesive to ooze from the edges of the label or if the claimed oozing adhesive is an essential part of the invention.]

Regarding claim 5, 
	Yamasita further discloses wherein the small diameter portion is provided in the lengthwise direction in a region having a predetermined width centered on one of the edges [as seen in fig. 17B.]

Regarding claim 6, 
	Yamasita further discloses wherein a plurality of the small diameter portions are provided along the lengthwise direction [as seen in figs. 15 and 17B; there are two rollers.]
Regarding claim 8, 
	Yamasita further discloses the label may be a linerless label the adhesive side of which is exposed [paragraph 0197.]

Regarding claim 10, 
	Yamasita discloses a label printer comprising: 
a loading unit [71 in fig. 16] into which a label roll is to be loaded [paragraph 0197]; 
the conveyance mechanism according to claim 8 [see rejection above] configured to unwind the linerless label from the loading unit, a print unit [67/73 in fig. 16] configured to perform printing on the linerless label fed from the conveyance mechanism; and 
an issuing unit [dispensing outlet 74 in fig. 17B / also see unit C/C1 in fig. 16] disposed downstream of the print unit in the conveyance direction and configured to issue the printed linerless label [paragraphs 0195-0204.]

Regarding claim 11, 
	Yamasita further discloses wherein a non-stick coating is applied to areas with which the adhesive side of the linerless label comes into contact in the conveyance path of the linerless label [paragraph 0200.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasita in view of Davis et al. (US 2004/0074582 – hereinafter Davis.)
Regarding claim 7, 
	Yamasita discloses the claimed limitations as set forth above but fails to expressly disclose wherein the label is a label with liner the adhesive side of which is stuck on a liner.

	However, in the same field of endeavor, Davis teaches a conveyance mechanism [as seen in figs. 1-4] comprising: a web path configured to convey a label [18 in fig. 4] with liner [16 in fig. 1; not numbered but shown in fig. 4] including an adhesive side stuck on the liner [paragraph 0032]; a drive roller [108 in fig. 4] driven to unwind the label from a label roll on which the label is wound [paragraphs 0032-0033 and 0040-0041]; a rotatably provided assist roller [23 in fig. 2]; and a separator 30 for separating labels from the liners [paragraph 0033], wherein the assist roller includes a contact portion configured to come into contact with at least a part of the print side of the label, and the contact portion is provided so as to avoid coming into contact with an adhesive oozing from at least one of edges of the label along a conveyance direction of the label [since it’s positioned to contact the top surface of the label.]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yamasita invention so that it is able to be used in a conveyance mechanism for labels with liner as taught by Davis for the purpose of having a mechanism and apparatus that is more versatile while still achieving the main purpose of conveying and issuing labels in an efficient manner.   
Regarding claim 9, 
	In the obvious combination, Yamasita discloses a label printer comprising: 
a loading unit [71 in fig. 16] into which a label roll is to be loaded [paragraph 0197]; 
the conveyance mechanism according to claim 7 [see rejection above; as applied to the Davis invention] configured to unwind the label from the loading unit [as seen in figs. 1-4]; 
a print unit [67/73 in fig. 16] configured to perform printing on the label fed from the conveyance mechanism [paragraph 0199]; and 
an issuing unit [dispensing outlet 74 in fig. 17B / also see unit C/C1 in fig. 16] disposed downstream of the print unit in the conveyance direction and configured to issue the printed label [paragraphs 0195-0204];
whereas Davis teaches the label being a label with liner [paragraph 0032.]


Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853